IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00193-CR

MICHAEL ANTHONY MOORE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the 272nd District Court
                             Brazos County, Texas
                           Trial Court No. 17957-272


                         MEMORANDUM OPINION

      Michael Anthony Moore appeals the denial of his motion for DNA testing under

Chapter 64 of the Texas Code of Criminal Procedure. As in Williams v. State, No. 01-04-

00772-CR, 2005 Tex. App. LEXIS 2284, *9 (Tex. App.—Houston [1st Dist.] March 24,

2005, pet. ref’d) (not designated for publication), the record reflects that there was

uncontroverted evidence that the State no longer had possession of any biological

material related to Moore’s case. You cannot test what you do not have. The trial court

did not err in denying Moore’s motion for DNA testing. TEX. CODE CRIM. PROC. ANN.
art. 64.03(a)(1)(A)(i) (West Supp. 2012). Moore’s issues are overruled, and the trial

court’s order is affirmed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 10, 2013
Do not publish
[CRPM]




Moore v. State                                                                 Page 2